DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Applicant recites the limitation “each piezoelectric patch comprising a plurality of channels disposed in a first radial direction of the catheter”. However, such a limitation creates confusion, particularly in light of the disclosure, whether the “a first radial direction” references a singular radial direction which must be shared by the two piezoelectric patches or requires two respective first radial directions which are not necessarily shared by the two piezoelectric patches (see Fig. 4 – note that the radial probes/piezoelectric elements are illustrated offset from one another by 180 degrees thereby suggesting that the respective radial directions for the respective channels of respective piezoelectric elements are not intended to be a singular radial direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,210,393 (“Brisken”) in view of U.S. Patent No. 7,771,372 (“Wilson”) and U.S. Publication No. 2018/0071505 (“Lo”).
Regarding Claim 1, Brisken discloses a catheter thrombolytic system (10) comprising:
An ultrasonic transducer (RE: “a conventional signal generator and power amplifier” – Col. 9, Ln. 46-50 – such a structure being consistent with the manner in which applicant uses the term “ultrasonic transducer” to reference the signal generator 150 and not the piezoelectric element(s) 100); and
A radial (see Fig. 6C) probe (18, 20) for transmitting an acoustic (RE: ultrasonic) field (see generally Fig. 6C), a piezoelectric (20) disposed in a first radial direction (see Fig. 6C – see also Fig. 4).
Brisken discloses the invention substantially as claimed except the system comprises a catheter having a first inner channel and a second inner channel, the first inner channel used for delivering drugs and the second inner channel is used for carrying the probe carrying the piezoelectric element. Brisken, however, does recite that system can be used in association with “anti-thrombotic drugs” such that “the medium surrounding the interface surface will include drugs… which are intended to be intramurally delivered to the blood vessel wall”. Brisken recites “[t]he kit may include a variety of other components, such as drugs or other agents to be delivered by the catheter to enhance the therapy” (Col. 10, Ln. 55-65)
Relatedly, Wilson discloses a related endovascular, ultrasound generating, antithrombogenic device (Fig. 1) which is composed of a catheter (10) receiving a core/ultrasound probe (34) carrying a piezo (42) within a “second” channel (51) thereof (see Fig. 8) wherein the catheter is connected to an ultrasonic transducer (RE: control circuitry 100) and is further provided with a “first” inner channel (30, 58) which is used for delivering drugs (see Col. 4, Ln. 30-49; Col. 10, Ln. 16-61), wherein the piezeoelectric element(s) of the catheter are enveloped in the catheter and not exposed out of the catheter (see Fig. 8), and the drugs are delivered out in a second radial direction of the catheter (see 58). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the system of Brisken with a multi-lumen catheter into which the ultrasonic probe is received, as disclosed by Wilson, in order to affect a device which can deliver both ultrasound and drugs together for a combined therapeutic effect (see Wilson).
Brisken discloses the invention substantially as claimed except that the piezoelectric is a “piezoelectric patch” provided with a plurality of channels, out of phase, in order to generate and transmit a vortex acoustic field. However, Lo discloses related ultrasonic piezos (1042) which are known to be useful for “manipulating drug delivery carries” to induce intramural delivery of a drug (300, 320) into the vascular wall (400) – wherein the piezo is configured for transmitting a vortex acoustic field (Abstract),  the piezo comprising a piezoelectric patch (104, 1042 – see Fig. 2B) which comprises four channels, wherein the phase difference between associate pairs of channels (see 0, Pi/2, Pi, 3Pi/2) is used for generating a radial vortex (Abstract) – the “vortex” being understood to generate improved flow dynamics within the fluid media of the vasculature (Par. 33) thereby improving intermural drug delivery via focusing the drug delivery on a center of the acoustic vortex (see Par. 7, 30).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the piezoelectrics of the invention of Brisken as multi-channel, piezoelectric patches utilizing out of phase channels, as disclosed by Lo, thereby creating radial flow vortexes between the catheter and the vascular wall resulting in improved agitated flow and cavitation bubble formation to improve drug propagation and uptake into the vasculature.
Regarding Claim 3, Brisken, as modified (see Lo), discloses the piezoelectric patch comprises at least four array elements (see Lo – Fig. 2B).
	Regarding Claim 4, Brisken, as modified (see Lo), discloses the curvature radius of the piezoelectric patch ranges from 10mm to 100mm (Par. 27 - Lo) a range wholly encompassed within the claimed range.
Regarding Claim 5, Brisken discloses a catheter thrombolytic system (10) comprising:
An ultrasonic transducer (RE: “a conventional signal generator and power amplifier” – Col. 9, Ln. 46-50 – such a structure being consistent with the manner in which applicant uses the term “ultrasonic transducer” to reference the signal generator 150 and not the piezoelectric element(s) 100); and
Two radial (see Fig. 6C and 4) probes (18, 20) for transmitting an acoustic (RE: ultrasonic) field (see generally Fig. 6C) and carrying two  piezoelectric (20) elements disposed in a first radial direction (see Fig. 6C – see also Fig. 4).
Brisken discloses the invention substantially as claimed except the system comprises a catheter having a first inner channel and a second inner channel, the first inner channel used for delivering drugs and the second inner channel is used for carrying the probe carrying the piezoelectric element. Brisken, however, does recite that system can be used in association with “anti-thrombotic drugs” such that “the medium surrounding the interface surface will include drugs… which are intended to be intramurally delivered to the blood vessel wall”. Brisken recites “[t]he kit may include a variety of other components, such as drugs or other agents to be delivered by the catheter to enhance the therapy” (Col. 10, Ln. 55-65)
Relatedly, Wilson discloses a related endovascular, ultrasound generating, antithrombogenic device (Fig. 1) which is composed of a catheter (10) receiving a core/ultrasound probe (34) carrying a piezo (42) within a “second” channel (51) thereof (see Fig. 8) wherein the catheter is connected to an ultrasonic transducer (RE: control circuitry 100) and is further provided with a “first” inner channel (30, 58) which is used for delivering drugs (see Col. 4, Ln. 30-49; Col. 10, Ln. 16-61), wherein the piezeoelectric element(s) of the catheter are enveloped in the catheter and not exposed out of the catheter (see Fig. 8), and the drugs are delivered out in a second radial direction of the catheter (see 58). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the system of Brisken with a multi-lumen catheter into which the ultrasonic probe is received, as disclosed by Wilson, in order to affect a device which can deliver both ultrasound and drugs together for a combined therapeutic effect (see Wilson).
Brisken discloses the invention substantially as claimed except that the piezoelectrics are a “piezoelectric patch” provided with a plurality of channels, out of phase, in order to generate and transmit a vortex acoustic field. However, Lo discloses related ultrasonic piezos (1042) which are known to be useful for “manipulating drug delivery carries” to induce intramural delivery of a drug (300, 320) into the vascular wall (400) – wherein the piezo is configured for transmitting a vortex acoustic field (Abstract),  the piezo comprising a piezoelectric patch (104, 1042 – see Fig. 2B) which comprises four channels, wherein the phase difference between associate pairs of channels (see 0, Pi/2, Pi, 3Pi/2) is used for generating a radial vortex (Abstract) – the “vortex” being understood to generate improved flow dynamics within the fluid media of the vasculature (Par. 33) thereby improving intermural drug delivery via focusing the drug delivery on a center of the acoustic vortex (see Par. 7, 30).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the piezoelectrics of the invention of Brisken as multi-channel, piezoelectric patches utilizing out of phase channels, as disclosed by Lo, thereby creating radial flow vortexes between the catheter and the vascular wall resulting in improved agitated flow and cavitation bubble formation to improve drug propagation and uptake into the vasculature.
	Regarding Claim 9-10, Brisken suggests that the drugs may be thrombolytic drugs which combine with the acoustic waves for thrombus dissolution (RE: “the administration of anti-thrombotic drugs” – see Col. 1, Ln. 38-42). Likewise, Wilson also contemplates the deliver of thrombolytic drugs, inclusive to a tissue plasminogen activator (TPA) – see Col. 19, Ln. 25-34) which are synergistically combined with the acoustic waves for therapy. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include a variety of different drugs within the modified invention of Brisken, inclusive to TPA, as disclosed by Wilson, in order to provide a well-known pharmacological treatment with expected and predictable results. Examiner further notes that the drugs themselves are not positively required, only functionally required and that the system of Brisken, without modification, is suitable for the delivery of any number of fluid agents.
Regarding Claim 11, Brisken, as modified, discloses the invention substantially as claimed except for explicitly resolving that the first radial direction and the second radial direction are “parallel” to one another. Examiner first notes that Brisken discloses up to three piezoelectric elements (see Fig. 4) equally offset about the circumference and in modification, Wilson discloses a similar configuration for side openings of the catheter (see Fig. 8). Examiner submits that aligning the drug delivery apertures and the piezoelectric elements of modified Brisken constitutes mere an obvious design choice directed toward the finite number of ways such equal number of drug delivery ports and piezoelectric elements are permitted to be aligned about the circumference of a catheter. Examiner further notes that Applicant’s detailed disclosure makes no reference to the alignment of the directions of being of any importance, whereby absent any additional indication it would be generally assumed that the probes would work equally well irrespective of whether or not the flow and vortices are aligned in a parallel direction. Examiner submits that merely illustrating, particularly in schematic form, an implicit alignment between the drug delivery and the vortices is insufficient to show an importance, recognition, or criticality to such an arrangment, particular to the extent that the drug delivery ports and the piezoelectrics do not overly one another such that it would be generally understood that the drug flow will ultimately in the direction of blood flow, i.e. perpendicular to the vortices once the vortex and the drug interact with one another.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,210,393 (“Brisken”) in view of U.S. Patent No. 7,771,372 (“Wilson”) and U.S. Publication No. 2018/0071505 (“Lo”) as applied above, and further in view of U.S. Patent No. 6,024,718 (“Chen”)
Regarding Claim 2, Brisken, as modified, discloses the invention substantially as claimed except for explicitly disclosing how the probe/piezo is connected with the catheter – and specifically that such a connection method includes a “gluing mode”. However, Chen discloses a related catheter (30) and piezo element (36) in the same field of endeavor as Brisken, wherein the piezo element is connected to the catheter with “a thin layer of epoxy glue”) (Col. 6, Ln. 55-57). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to glue the probe/piezo of Brisken to the catheter in order to secure it thereto, as disclosed by Chen, thereby only achieving the expected results of using one specific securement means already identified by the prior art as being a suitable specific method to perform the generic securement directed by Brisken.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, consideration of Brisken in view of Wilson provides for obvious modifications which arrive upon the instant claimed invention as it pertains to locating the piezoelectric elements of the probe within the catheter so as to be encapsulated thereby (see Wilson) such that coordinated drug delivery and ultrasonic generation can be affected by such a concomitant relationship. The effects of focusing the drug to the center of the vortices are found directly in Lo and obviate modification to the invention of Brisken to replace the disclosed piezoelectric elements with patch type piezoelectric elements comprising out-of-phase channels which induce beneficial acoustic vortices to assist in intramural delivery of therapeutics and mechanical disruption of thrombogenic materials.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/18/2022